Case 2:20-cv-11700-JFW-KS Document 1 Filed 12/29/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Darryl Eversole                          Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: Americans With Disabilities
14     747 Green Street, LLC, a                 Act; Unruh Civil Rights Act
       California Limited Liability
15     Company

16               Defendants.

17
18         Plaintiff Darryl Eversole complains of 747 Green Street, LLC, a

19   California Limited Liability Company, and alleges as follows:

20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. He has post-

23   polio syndrome and cannot walk or ambulate without mobility aids. He wears

24   heavy leg braces and uses two high-platform crutches.

25     2. Defendant 747 Green Street, LLC owned the real property located at or

26   about 747 E Green St, Pasadena, California, upon which “Multicultural Radio

27   Broadcasting” operates, in March 2020.

28     3. Defendant 747 Green Street, LLC owns the real property located at or


                                            1

     Complaint
Case 2:20-cv-11700-JFW-KS Document 1 Filed 12/29/20 Page 2 of 7 Page ID #:2




 1   about 747 E Green St, Pasadena, California, upon which “Multicultural Radio
 2   Broadcasting” operates, currently.
 3     4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein is
 8   responsible in some capacity for the events herein alleged, or is a necessary
 9   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of the Defendants
11   are ascertained.
12
13     JURISDICTION & VENUE:
14     5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25     FACTUAL ALLEGATIONS:
26     8. Plaintiff wanted to visit Multicultural Radio Broadcasting in March
27   2020 with the intention to avail himself of its services and to assess the
28   business for compliance with the disability access laws.


                                               2

     Complaint
Case 2:20-cv-11700-JFW-KS Document 1 Filed 12/29/20 Page 3 of 7 Page ID #:3




 1     9. Multicultural Radio Broadcasting is a facility open to the public, a place
 2   of public accommodation, and a business establishment.
 3     10. Unfortunately, the defendants fail to provide wheelchair accessible
 4   paths of travel in conformance with the ADA Standards as it relates to
 5   wheelchair users like the plaintiff.
 6      11. Multicultural Radio Broadcasting provides paths of travel to its
 7   customers but fails to provide any wheelchair accessible paths of travel.
 8      12. A couple of problems is that there are unramped steps at the front
 9   entrance and the ramp leading to the rear entrance has slopes that are too steep
10   for plaintiff.
11      13. Plaintiff believes that there are other features of the paths of travel that
12   likely fail to comply with the ADA Standards and seeks to have fully compliant
13   paths of travel available for wheelchair users.
14      14. On information and belief, the defendants currently fail to provide
15   wheelchair accessible paths of travel.
16      15. These barriers relate to and impact the plaintiff’s disability. Plaintiff is
17   personally aware of these barriers. He is unable to get inside Multicultural
18   Radio Broadcasting until the defendants remove the barriers.
19      16. As a wheelchair user, the plaintiff benefits from and is entitled to use
20   wheelchair accessible facilities. By failing to provide accessible facilities, the
21   defendants denied the plaintiff full and equal access.
22      17. The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24      18. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27      19. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                              3

     Complaint
Case 2:20-cv-11700-JFW-KS Document 1 Filed 12/29/20 Page 4 of 7 Page ID #:4




 1   Department of Justice as presumably readily achievable to remove and, in fact,
 2   these barriers are readily achievable to remove. Moreover, there are numerous
 3   alternative accommodations that could be made to provide a greater level of
 4   access if complete removal were not achievable.
 5     20. Plaintiff will return to Multicultural Radio Broadcasting to avail himself
 6   of its services and to determine compliance with the disability access laws
 7   once it is represented to him that Multicultural Radio Broadcasting and its
 8   facilities are accessible. Plaintiff is currently deterred from doing so because
 9   of his knowledge of the existing barriers and his uncertainty about the
10   existence of yet other barriers on the site. If the barriers are not removed, the
11   plaintiff will face unlawful and discriminatory barriers again.
12     21. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff will
15   amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     23. Under the ADA, it is an act of discrimination to fail to ensure that the


                                               4

     Complaint
Case 2:20-cv-11700-JFW-KS Document 1 Filed 12/29/20 Page 5 of 7 Page ID #:5




 1   privileges, advantages, accommodations, facilities, goods and services of any
 2   place of public accommodation is offered on a full and equal basis by anyone
 3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4   § 12182(a). Discrimination is defined, inter alia, as follows:
 5            a. A failure to make reasonable modifications in policies, practices,
 6                or procedures, when such modifications are necessary to afford
 7                goods,    services,    facilities,   privileges,    advantages,   or
 8                accommodations to individuals with disabilities, unless the
 9                accommodation would work a fundamental alteration of those
10                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15                maximum extent feasible, the altered portions of the facility are
16                readily accessible to and usable by individuals with disabilities,
17                including individuals who use wheelchairs or to ensure that, to the
18                maximum extent feasible, the path of travel to the altered area and
19                the bathrooms, telephones, and drinking fountains serving the
20                altered area, are readily accessible to and usable by individuals
21                with disabilities. 42 U.S.C. § 12183(a)(2).
22     24. When a business provides paths of travel, it must provide accessible
23   paths of travel.
24     25. Here, accessible paths of travel have not been provided in conformance
25   with the ADA Standards.
26     26. The Safe Harbor provisions of the 2010 Standards are not applicable
27   here because the conditions challenged in this lawsuit do not comply with the
28   1991 Standards.


                                             5

     Complaint
Case 2:20-cv-11700-JFW-KS Document 1 Filed 12/29/20 Page 6 of 7 Page ID #:6




 1      27. A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily
 3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4      28. Here, the failure to ensure that the accessible facilities were available
 5   and ready to be used by the plaintiff is a violation of the law.
 6
 7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 9   Code § 51-53.)
10      29. Plaintiff repleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13   that persons with disabilities are entitled to full and equal accommodations,
14   advantages, facilities, privileges, or services in all business establishment of
15   every kind whatsoever within the jurisdiction of the State of California. Cal.
16   Civ. Code §51(b).
17      30. The Unruh Act provides that a violation of the ADA is a violation of the
18   Unruh Act. Cal. Civ. Code, § 51(f).
19      31. Defendants’ acts and omissions, as herein alleged, have violated the
20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
21   rights to full and equal use of the accommodations, advantages, facilities,
22   privileges, or services offered.
23      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
24   discomfort or embarrassment for the plaintiff, the defendants are also each
25   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
26   (c).
27
28


                                              6

     Complaint
Case 2:20-cv-11700-JFW-KS Document 1 Filed 12/29/20 Page 7 of 7 Page ID #:7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: December 24, 2020         CENTER FOR DISABILITY ACCESS
13
14
15
16
                                      By: _______________________
17
                                             Russell Handy, Esq.
18                                           Attorney for plaintiff
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
